             Case 2:03-cr-00271-AB Document 133 Filed 03/30/20 Page 1 of 4




                                                 U.S. Department of Justice

                                                 United States Attorney

                                                 Eastern District of Pennsylvania


Robert A. Zauzmer                                   615 Chestnut Street
Direct Dial: (215) 861-8568                         Suite 1250
Facsimile: (215) 861-8618                           Philadelphia, Pennsylvania 19106-4476
E-mail Address: bob.zauzmer@usdoj.gov               (215) 861-8200




                                             March 30, 2020


Via ECF

The Hon. Anita B. Brody
United States District Judge
601 Market Street, Room 7613
Philadelphia, PA 19106

         Re:       United States v. Jeremy Rodriguez
                   No. 03-271

Dear Judge Brody:

       The government presents additional information pertinent to defendant Jeremy
Rodriguez’s motion for compassionate release, in support of our position that no
extraordinary circumstances are presented warranting that relief, and that the general
concerns regarding exposure to the coronavirus are most appropriately addressed by the
Bureau of Prisons, not the Court.

        1. As the government explained at length in its response to the defendant’s motion,
the Court lacks authority to grant compassionate release based on an assessment of the
likely charge and sentence under current law. On March 26, the first appellate decision on
the issue agreed with the government’s view. In United States v. Saldana, -- F. App’x --,
2020 WL 1486892 (10th Cir. Mar. 26, 2020) (not precedential), the panel held that
compassionate release is not available based on a change in sentencing law that would
produce a lower sentence today. The panel stated: “neither the § 1B1.13 commentary nor
BOP Program Statement 5050.50 identify post-sentencing developments in case law as
an ‘extraordinary and compelling reason’ warranting a sentence reduction.” Accordingly,
the court held, a court lacks jurisdiction to grant compassionate release on this basis.
         Case 2:03-cr-00271-AB Document 133 Filed 03/30/20 Page 2 of 4

The Hon. Anita B. Brody
March 30, 2020
Page 2



       2. During the hearing on March 27, 2020, the Court inquired regarding the medical
care available to inmates of FCI Elkton. In response, we provide this information.

       The institution has a Health Services Unit that attends to the needs of inmates. It is
staffed daily from 6 a.m. to 10 p.m., consistent with all accepted standards for
correctional care. After those hours, a physician assistant or nurse practitioner is on call,
with access to a physician if needed. The institution also accesses a large network of local
specialists who come to the prison to provide medical services.

        The Health Services Unit does not provide inpatient or intensive care. Salem
Regional Medical Center in Salem, Ohio is used for general surgery inmates and is the
closest hospital for life-threatening emergencies. Salem is located approximately 20 miles
from FCI Elkton. It is a major regional institution, with full inpatient and intensive care
facilities, but by contract, in ordinary times, FCI Elkton primarily uses Trumbull
Regional Medical Center in Warren, Ohio, for inpatient and intensive care. Trumbull is
located 42 miles from the institution. Trumbull is also a major regional medical
institution, and is a designated Level III Trauma Center.

      FCI Elkton also has access to other medical facilities in the region as necessary for
neurological, rehabilitation, and other services.

        3. On March 27, shortly after the hearing in this case, the President signed the
CARES Act, the omnibus coronavirus relief bill. Section 12003(b)(2) of the Act greatly
expands the authority of the Department of Justice to grant home confinement during the
pendency of the emergency. As the government previously explained, 18 U.S.C.
§ 3624(c)(2) permits BOP to place an inmate on home confinement during the last six
months of a custodial sentence, or for 10% of the sentence, whichever is less. Application
of the statute leads to the estimate that Rodriguez will be eligible for home confinement
in April 2021.

       Section 12003(b)(2) of the CARES Act provides: “During the covered emergency
period, if the Attorney General finds that emergency conditions will materially affect the
functioning of the Bureau, the Director of the Bureau may lengthen the maximum amount
of time for which the Director is authorized to place a prisoner in home confinement
under the first sentence of section 3624(c)(2) of title 18, United States Code, as the
Director determines appropriate.” Thus, if and when the Attorney General makes the
required finding, BOP will have essentially unlimited authority to transfer an inmate to
home confinement during the national emergency.
             Case 2:03-cr-00271-AB Document 133 Filed 03/30/20 Page 3 of 4

The Hon. Anita B. Brody
March 30, 2020
Page 3


       4. The legislation only underlines the fact that BOP has the resources and expertise
to address the impact of coronavirus on the inmate population, and this Court should
defer to that. Even before the legislation was passed, courts in recent days denied motions
for compassionate release premised, like Rodriguez’s motion, solely on concern
regarding COVID-19, without any unique medical concerns presented.

        In United States v. Eberhart, 2020 WL 1450745 (N.D. Cal. Mar. 25, 2020), the
court stated: “General concerns about possible exposure to COVID-19 do not meet the
criteria for extraordinary and compelling reasons for a reduction in sentence set forth in
the Sentencing Commission’s policy statement on compassionate release, U.S.S.G.
§ 1B1.13.” Id. at *2.

      In United States v. Gileno, 2020 WL 1307108 (D. Conn. Mar. 19, 2020), the Court
concluded:

               With regard to the COVID-19 pandemic, Mr. Gileno has also not shown
       that the plan proposed by the Bureau of Prisons is inadequate to manage the
       pandemic within Mr. Gileno’s correctional facility, or that the facility is
       specifically unable to adequately treat Mr. Gileno. The Court takes judicial notice
       of the fact that public health recommendations are rapidly changing. . . . But at this
       time the Court cannot assume that the Bureau of Prisons will be unable to manage
       the outbreak or adequately treat Mr. Gileno should it emerge at his correctional
       facility while he is still incarcerated.

Id. at *4.

       In United States v. Garza, 2020 WL 1485782 (S.D. Cal. Mar. 27, 2020), the court
likewise denied relief. In that case, the defendant reported two months ago to commence
a 24-month sentence. The court stated:

               In this case, the Court is mindful of the serious risk COVID-19 poses for
       prison inmates. The Court further finds that Mr. Garza, because he was able to
       comply with all of the conditions of his pre-trial release and because he has no
       other criminal record, is a low-risk to reoffend if he is released. However, issues
       such as Mr. Garza’s medical condition, the conditions and resources at [FCI]
       Terminal Island (including the availability of testing and treatment), and decisions
       as to which prisoners should be released because of the COVID-19 epidemic are
       better left to the Bureau of Prisons and its institutional expertise.

       Likewise, in United States v. Hernandez, 2020 WL 1445851 (S.D.N.Y. Mar. 25,
2020), the court found no authority to grant home confinement for the last four months of
         Case 2:03-cr-00271-AB Document 133 Filed 03/30/20 Page 4 of 4

The Hon. Anita B. Brody
March 30, 2020
Page 4


an inmate’s term based on concern regarding COVID-19. The court added the suggestion,
for the benefit of BOP, that a transfer to home confinement would be the court’s
preference. (In the government’s view, a court should not grant compassionate release to
an individual based only on a concern regarding the virus, but we state no objection if a
court wishes to make a recommendation for BOP’s consideration as it deals with the
crisis.)

                                         Respectfully yours,

                                         WILLIAM M. McSWAIN
                                         United States Attorney


                                         /s Robert A. Zauzmer
                                         ROBERT A. ZAUZMER
                                         Assistant United States Attorney
                                         Chief of Appeals


cc: Mira E. Baylson, Esq.
